Opinions of the United
1995 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-25-1995

ACLU v Black Horse Pike
Precedential or Non-Precedential:

Docket 94-5233




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1995

Recommended Citation
"ACLU v Black Horse Pike" (1995). 1995 Decisions. Paper 196.
http://digitalcommons.law.villanova.edu/thirdcircuit_1995/196


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1995 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
      UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                           _______________

                             NO. 94-5233
                           _______________


                THE AMERICAN CIVIL LIBERTIES UNION
             OF NEW JERSEY, ON BEHALF OF ITS MEMBERS;
                          AND EDWARD ROSS

                                 v.

          BLACK HORSE PIKE REGIONAL BOARD OF EDUCATION;
         HIGHLAND REGIONAL HIGH SCHOOL; FRANK PALATUCCI,
       PRINCIPAL IN HIS OFFICE AND INDIVIDUAL CAPACITIES,

                                             Appellants

                           _______________


Present:   SLOVITER, Chief Judge, BECKER, STAPLETON, MANSMANN,
           GREENBERG, HUTCHINSON, SCIRICA, COWEN, NYGAARD, ALITO,
           ROTH, LEWIS, McKEE, and SAROKIN, Circuit     Judges.


                              O R D E R



           A majority of the active judges having voted for

rehearing in banc in the above appeal, it is

           O R D E R E D   that the Clerk of this Court list the

above case for rehearing in banc at the convenience of the court.


                                  By the Court,


                                 \s\ Dolores K. Sloviter

                                  Chief Judge
Dated: July 25, 1995